Citation Nr: 0330365	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  01-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for an anxiety 
disorder.

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On November 14, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the examinations 
described below.  Send the claims folder 
to the examiners for review.

Neurological Examination
The veteran should be afforded a 
neurological examination to determine the 
nature, extent and etiology of any 
neurological disorder manifested by 
tremors.
All indicated tests or studies should be 
performed and the examining physician 
must review the claims folder.  
With respect to any such neurological 
disorder found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
is etiologically related to the veteran's 
service connected psychiatric disability, 
to include whether it was chronically 
worsened by the service-connected 
psychiatric disability.

The rationale for all opinions provided 
must be clearly set forth in the 
examination report.

Psychiatric Examination
The veteran should be afforded a 
psychiatric examination to determine the 
extent of his service-connected 
psychiatric disability.  
All indicated tests or studies should be 
performed and the examining physician 
must review the claims folder.
To the extent possible, the 
manifestations of any non service-
connected psychiatric disability, to 
include personality disorders, should be 
distinguished from those of the service-
connected psychiatric disability.  If the 
manifestations cannot be distinguished, 
the examiner should so state.

The examiner should identify all 
manifestations of the service-connected 
disability and specifically indicate 
whether tremors are a manifestation of 
the service-connected disability.  If the 
veteran is found to have any other 
acquired psychiatric disorder(s), the 
examiner should provide an opinion with 
respect to each such disorder as to 
whether the disorder represents a 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, a disorder which is 
etiologically related to the service-
connected disability or development of a 
separate condition.  To the extent 
possible the examiner should distinguish 
the manifestations of any non service-
connected disorder from those of the 
service-connected psychiatric disability.

The examiner should also provide a global 
assessment of functioning score based 
upon the veteran's service-connected 
psychiatric disability.  An explanation 
of the score's significance should be 
provided.

The rationale for all opinions provided 
must be clearly set forth in the 
examination report.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





